Citation Nr: 9904700	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-41 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of an October 1996 remand which requested that the 
veteran be provided a VA examination to determine whether his 
back condition was due to his service-connected iritis.  That 
development has been completed and this claim is again before 
the Board.

The Board notes that the veteran submitted a letter in 
September 1998 accompanied by medical records dated in 
January 1993.  Those records consist of the written opinion 
of a private physician and the lab result forms he used in 
arriving at that opinion.  the Board notes that the 
physician's opinion letter was already contained in the 
veteran's claims folder and was previously considered.  That 
letter recites the results of the lab result forms.  While 
those lab result forms are new evidence not previously in the 
claims folder, the Board notes that the information reflected 
therein was contained within the physician's opinion letter 
which was previously of record in the file.  The Board finds 
therefore, that as the information had already been 
considered, pertinent new evidence has not been submitted and 
therefore, a remand is not necessary in order to allow 
consideration of this evidence by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

There is no competent evidence which shows that the veteran 
had a back condition while in service, that arthritis 
manifested to a compensable degree within one year following 
separation from service, or that any current back condition 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service, to include the 
veteran's service-connected iritis.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back condition is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a back condition during 
service; (2) whether he currently has a back condition; and 
if so, (3) whether any current back condition is 
etiologically related to his service or to any disease or 
injury incurred in or aggravated by service, to include his 
service-connected iritis.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Arthritis is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any back 
condition while on active duty.  The Board notes that the 
veteran's November 1971 release from active duty examination 
found his spine and other musculoskeletal examinations to be 
normal.  There is no evidence within one year of the 
veteran's separation from service which shows any diagnosis 
or X-ray evidence of arthritis, or that the veteran had any 
limitation of motion of the back due to arthritis.

A September 10, 1993, private physician's letter noted that 
the veteran had been treated in the past and had evidence of 
ankylosing spondylitis in association with iritis.  The 
physician stated that "these two findings, I feel, may be 
related."  The physician had tested the veteran with an HLA-
B27 which was positive.

A December 13, 1996, VA spine examination notes that the 
veteran had complained of eye symptoms since 1968 and had 
been diagnosed with iritis with several episodes of 
recurrences noted by ophthalmology follow up.  According to 
the veteran, he had back pain since 1968, with sharp, 
intense, nonradiating pain whenever his iritis flared, and 
recurrence of his eye symptoms had occurred on the 
contralateral eye according to the veteran.  During periods 
of non-iritis flares, however, he complained of chronic low 
grade backache on and off with morning stiffness that 
improved with activity.  The back pain tended to begin in the 
tailbone and progressed up the total spine to the neck with 
difficulty sitting straight up.  Symptoms were worse with 
inactivity, lifting objects in the bent position, and 
standing straight, although leaning back was not especially a 
bother to the veteran.  Bending also increased symptoms, but 
coughing, laughing, and sneezing did not elicit symptoms of 
back pain.  He denied any leg weakness, bowel or bladder 
dysfunction, and any other joint complaints.  He had received 
therapy with Indocin and Alleve which he stated helped his 
back condition at times, but he did not take them regularly.  
He stated Motrin did not help and Tylenol would infrequently 
help.  He had a cardiac stress test five years prior which he 
stated was negative.  He denied a history of rash (including 
psoriasis), colitis, sexually transmitted disease exposure, 
or inflammatory bowel disease.  He denied a history of spinal 
trauma, but noted that he had a fracture in the right heel in 
the summer of 1996 when he fell off a ladder.  Around 25 
years ago he had a surgical prosthesis placed in the right 
ring finger proximal interphalangeal joint and surgery done 
on the left pinky finger.  Review of the veteran's record 
indicated a computerized tomographic scan of the chest was 
done in April 1988 which was negative for sarcoidosis and 
negative for tuberculosis findings.  The examiner noted the 
September 1993 private physician's opinion that the veteran 
had ankylosing spondylitis in association with iritis, that 
the two "may be related," and that the private physician 
had found an HLA-B27 to be positive.  VA labs revealed ANA 
negative, rheumatoid factor was negative, and there was an 
erythrocyte sedimentation rate of 37.  The veteran's family 
history was significant for a son diagnosed with ankylosis 
spondylitis at age 18, and now aged 27.  The veteran worked 
in the post office as a letter carrier.  Physical examination 
found the veteran sat comfortably in a chair in no acute 
distress.  He was pleasant and cooperative with appropriate 
mental status.  Skin infection was without rash or active 
lesions.  There was no gross active eye lesion.  The veteran 
elevated and externally rotated both arms over his shoulder 
and used the tip of his index finger to surpass the seventh 
cervical vertebral tubercule by approximately four 
centimeters.  The remainder of his range of motion testing in 
the upper extremity was within normal limits and there was no 
evidence of synovitis in the appendicular joints.  
Examination for postural abnormalities found no 
kyphoscoliosis or fixed deformity.  Examination of the 
musculature of the back revealed normal tone and bulk within 
normal limits.  There was tenderness to palpation from the 
mid-thoracic spine to the lower lumbar region along the 
posterior elements.  The Shober test measured 13.5 
centimeters on 90 degrees of back flexion.  The occiput to 
wall test was normal.  Palpation of the sacroiliac joint 
elicited bilateral nonspecific tenderness, the right more 
than the left, but there was no tenderness elicited in the 
adjacent musculature.  There was equivocal spasm noted in 
that region.  Hip flexion, abduction, and external rotation 
were within normal limits with discomfort noted in the low 
back on flexion.  Motor strength of the lower extremities and 
upper extremities was 5/5 bilaterally.  The deep tendon 
reflexes in the lower extremities were 2+ and symmetrical 
with use of the Jendrassik maneuver.  X-rays showed an ill 
defined soft tissue calcification between L1 and L2, mild 
lumbar degenerative joint disease, and mild cervical spine 
degenerative joint disease.  There was no spinal fusion and 
the sacroiliac joint was unremarkable.  The examiner 
commented that "the subjective symptoms and limitation of 
the lumbar spinal range of motion in the context of a 
reported B27 positivity are consistent with ankylosis 
spondylitis.  However, his radiographic findings are not 
diagnostic of ankylosis spondylitis, especially after 18 
years of back symptoms, and the absence of sacroiliac joint 
inflammation and spinal fusion.  In my clinical opinion, 
therefore, I can not infer that his iritis is causative or 
the result of ankylosis spondylitis, nor can I diagnose 
ankylosis spondylitis.  However, by the patient's history 
whenever his iritis flares he states his back symptoms 
worsen."  The examiner diagnosed idiopathic iritis and 
undifferentiated spondyloarthropathy.

A July 1997 VA radiology report of the veteran's cervical 
spine outlined a normal cervical lordosis.  There was 
moderate disc space narrowing between C4, C5, and C6.  The 
oblique views also outlined minimal encroachment on the 
neural foramina between C3 and C4 by uncovertebral joint 
spurs and also hypertrophy of the superior facet of C4.  The 
examiner provided an impression of degenerative changes in 
the neural foramina between C3 and C4 and in the disc spaces 
between C4, C5, and C6.  There were no indications of 
ankylosing spondylitis.

A July 1997 VA radiology report of the veteran's thoracic 
spine outlined hypertrophic spur formation on the anterior 
margins of T11 and T12.  There were no indications of 
significant calcification of the anterior spinal ligament nor 
thickening of the paraspinal soft tissues.  Moderate 
degenerative changes could be seen, particularly in the T11-
T12 region.  The examiner provided an impression of moderate 
degenerative changes seen particularly in the T11-T12 region.

A July 1997 VA radiology report of the veteran's lumbosacral 
spine outlined straightening of the lumbar lordosis which was 
likely due to underlying muscle spasm.  Hypertrophic spurs 
were noted on the anterior and posterior margins of the L1-L2 
region, and also L3-L4, with disc space narrowing noted 
between L1-L2 and L3-S1 at the posterior margins.  There were 
no indications of ankylosing spondylitis.  The examiner 
provided an impression of degenerative disc disease noted at 
L1-L2, and also L3 through S1.

The United States Court of Veterans Appeals has found that a 
medical opinion which states that there "may" be a 
relationship also implies that there "may not be" such a 
relationship, and that an opinion phrased using the word 
"may" is speculative, and is not sufficient evidence to 
establish a well grounded claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); see also Obert v. Brown, 5 Vet. 
App. 30,33 (1993).  Therefore, the Board finds that the 
January 1993 private physician's letter which stated that 
there "may" be a relationship between the veteran's iritis 
and ankylosing spondylitis is speculative in nature, and is 
not sufficient to establish a well grounded claim.

As there is no competent, non-speculative medical evidence 
demonstrating that the veteran's back condition was incurred 
in or aggravated by service, that arthritis manifested to a 
compensable degree within one year following the veteran's 
separation from service, or that that the veteran's back 
condition is proximately due to or the result of a disease or 
injury incurred in or aggravated by service, to include his 
service-connected iritis, the veteran's claim fails to show 
the required elements of a well grounded claim.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

The veteran has alleged that his back condition is the result 
of his service-connected iritis and that he has had a back 
condition since service.  The Board notes that a claimant 
would not meet the burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. at 611 
(1992).  The medical evidence of record does not show any 
competent, non-speculative medical evidence that the veteran 
complained of or was treated for any back condition in 
service, or that any current back condition was incurred in 
or aggravated by service, that arthritis manifested to a 
compensable degree within one year following the veteran's 
separation from service, or that any current back condition 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include the 
veteran's service-connected iritis.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the June 1993 statement of the case, the March 1994 
supplemental statement of the case, the August 1998 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for a back condition is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

